      Case 1:18-cv-00230-DMT-CRH Document 83 Filed 08/25/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA
                                   WESTERN DIVISION



Christina Tosseth, individually and as next             CASE NO. 1-18-cv-00230-DMT-CRH
best friend of Jaide Tosseth, deceased,

                         Plaintiffs,

          v.

Remington Arms Company, LLC and
Beretta U.S.A. Corp.,


                         Defendants.


                                       Notice of Settlement



¶1        The parties wish to inform the Court that last night the parties were able to reach an

agreement resolving this matter in its entirety.

¶2        The parties will be submitting closing paperwork for the Court’s consideration in the near

future.

                                 Dated this 25th day of August, 2020.

                                                PAGEL WEIKUM, PLLP
                                                1715 Burnt Boat Drive
                                                Madison Suite
                                                Bismarck, ND 58503
                                                (701) 250-1369
                                                Correspondence: jweikum@pagelweikum.com
                                                Service: jweikumservice@pagelweikum.com

                                                By: /s/ Jeffrey S. Weikum
                                                        Jeffrey S. Weikum
                                                        ND Lic. No. 05344
                                                ATTORNEY FOR PLAINTIFF

                                                                                           Page 1 of 1
                                                                                     Notice of Settlement
